Citation Nr: 0619609	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-01 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a service connection claim for a noncardiac 
disease or disability manifested by chest pain, to include 
residuals of a chest injury.

2.  Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1972 to March 
1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in December 2002, a 
statement of the case was issued in November 2003, and a 
substantive appeal was received in November 2003.   

The Board notes that neither the December 2002 rating 
decision nor the veteran's notice of disagreement included a 
specific claim for service connection for coronary artery 
disease.  Nevertheless, there is medical evidence of record 
of such a diagnosis and it was addressed in the November 2003 
Statement of the Case, reflecting adjudication of the issue 
of service connection for coronary artery disease on a de 
novo basis.  The veteran subsequently filed a timely 
substantive appeal on both issues.  The Board concurs that 
the claim for service connection for heart disease is a new 
claim; the other issue on appeal is whether new and material 
evidence has been received to reopen a claim for service 
connection for a noncardiac disease or disability manifested 
by chest pain, to include residuals of an in-service chest 
injury.
  
The issue of entitlement to service connection for coronary 
artery disease is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed RO decision in January 1978 denied the 
veteran's original claim for service connection for a 
noncardiac chest condition, to include residuals of a chest 
injury, on the basis that there was an absence of clinical 
evidence revealing a current chest disability. 

2.  The evidence received since the time of the prior final 
January 1978 RO decision includes medical evidence dated from 
1977 to 1998 reflecting complaints of chest pain of various 
etiologies, which is evidence not previously submitted to the 
RO and that relates to an unestablished fact necessary to 
substantiate the claim; such evidence is neither cumulative 
nor redundant, and which by itself or in conjunction with the 
evidence previously assembled, raises a reasonable 
possibility of sustaining the claim.	

3.  The veteran had an acute strain of a chest muscle and was 
treated for costal chondritis during service; post-service 
complaints of chest pain were attributed to a variety of 
ailments, but there is no medical evidence of a current 
diagnosis of a noncardiac disease or disability manifested by 
chest pain, to include residuals of a chest injury.  


CONCLUSIONS OF LAW

1.  The January 1978 rating decision that denied a claim for 
service connection for a disability manifested by chest pain, 
to include residuals of a chest injury is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

2.  Evidence received since the January 1978 rating decision 
denying service connection for a noncardiac chest condition 
is new and material; accordingly, the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005). 

3.  A claimed noncardiac disease or disability manifested by 
chest pain, to include residuals of a chest injury, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran filed an 
application to reopen his claim for service connection for a 
chest condition in April 2002.  In October 2002, a VCAA 
letter was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  Since the October 2002 VCAA 
notice preceded the December 2002 RO rating decision, there 
is no defect with respect to the timing of the VCAA notice.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  
      
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim for service connection for a chest 
condition.  However, the claimant was not provided with 
information regarding the criteria used by the VA to evaluate 
his disability or to establish the effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
did furnish the appellant a letter in October 2002 in which 
it advised him as to what information and evidence is needed 
to substantiate his claim, what information and evidence must 
be submitted by the claimant, what information and evidence 
will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the 
claim.  Since the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a chest condition, any questions 
as to the appropriate disability rating and effective date to 
be assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service medical records.  There is no 
indication of relevant, outstanding records which would 
support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  The veteran was afforded a VA 
examination in April 2004, which ruled out a current 
diagnosis of a noncardiac disability manifested by chest 
pain, to include residuals of a chest injury.  (The diagnosis 
of coronary artery disease shown by this latter examination 
is addressed in the remand below in conjunction with a 
separate, new claim for service connection for heart 
disease.)  For all the foregoing reasons, the Board concludes 
that VA's duties to the appellant have been fulfilled with 
respect to the issue addressed in this decision.

New and Material Evidence

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in April 2002); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2005) 
provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of sustaining the claim	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the Court held 
that to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally denied on any 
basis. Additionally, evidence considered to be new and 
material sufficient to reopen a claim should be evidence that 
tends to prove the merits of the claim that was the specified 
basis for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible. The only exception would 
be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

In this case, the record shows that the RO denied the 
veteran's original claim of service connection for a chest 
condition in January 1978.  The basis for the denial was that 
the veteran failed to provide any evidence of a current 
disability.  Evidence on file at that time included the 
service medical records, which revealed treatment for chest 
pain in January 1975 (diagnosed as a muscle strain due to 
lifting heavy ammunition) and February 1975 (at which time he 
was diagnosed with costal chondritis); a normal separation 
examination dated February 1977; and a normal VA examination 
dated January 1978.  The veteran did not initiate an appeal 
from the January 1978 rating decision, and it became final. 

The evidence received by the Board since the January 1978 RO 
decision denying service connection for a chest condition 
includes medical evidence of chest pain in November 1980 and 
January 1988, and pleuritic left chest pain (September 1985).  
The RO previously denied the veteran's claim on the basis 
that his chest pain (documented in 1975) had been acute and 
transitory; and that all symptoms had resolved by the time 
the veteran was discharged from service.  The new evidence, 
which relates to a post-service diagnosis of a noncardiac 
disability manifested by chest pain or an unestablished fact 
necessary to substantiate the claim , is neither cumulative 
nor redundant, and by itself or in conjunction with the 
evidence previously assembled, raises a reasonable 
possibility of sustaining the claim.  Accordingly, the claim 
for service connection for a noncardiac chest condition is 
reopened.  (As noted in the introduction, the issue of 
service connection for heart disease is a new claim that is 
addressed in the remand below.)  The Board now proceeds with 
a merits analysis of this issue as did the RO as shown by the 
most recent supplemental statement of the case. 

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the veteran suffered a muscle strain and was 
subsequently treated for  costal condritis while on active 
duty.  He was treated in January and February 1975, to 
include being placed on restrictive duty for two weeks.  
There were no further complaints during service.  

The veteran underwent a VA examination in January 1978.  The 
examination yielded normal findings.  

The post service medical records reveal that the veteran 
complained of chest pain of two weeks duration in November 
1980.  Diagnoses at the time included status post upper 
respiratory infection and costochondritis.  The veteran 
complained of chest (and back) pain again in September 1985.  
The pain was on one day's duration.  The clinician noted 
bibasilar rales somewhat greater on the left than the right.  
He was diagnosed with pleuritic left chest pain.  The veteran 
complained of chest pain again in January 1988.  This time he 
noted that the chest pain was of three days duration.  No 
diagnosis was made.    

In January 1998, the veteran was diagnosed with coronary 
artery disease.  He underwent a selective coronary 
angiography.  A November 2002 treatment note and a November 
2003 correspondence from Dr. W.E.T. indicate that the veteran 
has not complained of any retrosternal chest pains since the 
January 1998 angiography.  

The Board notes that the only current diagnosis relevant to 
chest pains is that of coronary artery disease, which is 
addressed in the remand below.  The veteran asserted in a 
January 2006 Statement in Support of the Claim (VA Form 21-
4138) that his chest pains are the result of service incurred 
chest trauma.  

The medical records indicate that the veteran has not 
complained of chest pains since January 1998 and there is no 
medical evidence dated since that time that suggests a 
noncardiac disability manifested by chest pain.  The veteran 
underwent a VA examination in April 2004, which was negative 
for such a diagnosis.  As such, there is no medical evidence 
that the veteran has a current diagnosis of a noncardiac 
chest condition, to include residuals of a chest injury.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. §§ 1131; 
see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is 
well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability. See also Gilpin v. Brown, 155 F.3d 
1353 (Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for a noncardiac disease or 
disability manifested by chest pain, to include residuals of 
a chest injury, must be denied.  38 U.S.C.A. § 5107(b); see 
also, e.g., Gilbert v. Derwinski, 1 Vet. App 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for a noncardiac disease or disability 
manifested by chest pain is denied.


REMAND

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that the veteran underwent a VA examination 
in April 2004.  The clinician opined that it was less likely 
than not that the veteran's coronary artery disease dated 
back to service.  However, the evidence of record at that 
time indicated that the veteran had had no abnormal findings 
until January 1998.  Evidence obtained since the examination 
and opinion includes a diagnosis of angina pectoris in 
December 1977, and complaints of chest pain in November 1980 
and January 1988.

Given the additional medical records that have been added to 
the claims file since the veteran's last VA examination (and 
particularly since the December 1977 diagnosis of angina 
pectoris occurred within one year of the veteran's discharge 
from service), the Board finds that the veteran is entitled 
to a new examination and opinion for the purpose of 
determining the approximate onset date of his coronary artery 
disease.  

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  The Board recognizes that the new requirements 
of VCAA notice were not in effect at the time the RO issued 
its October 2002 VCAA notice.  As such, the new requirements 
do not constitute the basis of this remand.  However, since 
these issues need to be remanded on other grounds, the Board 
finds that the RO should comply with the most recent Court 
analysis.

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.

2.  The veteran should be afforded a VA 
cardiology examination for the purpose of 
determining the approximate onset date of 
his coronary artery disease.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records; 
post-service medical records (including 
an impression of angina pectoris in 
December 1977); the medical history 
obtained from the veteran; the clinical 
evaluation; and any tests that are deemed 
necessary, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that his coronary artery 
disease began during service, was present 
and symptomatic within one year of 
service, or is otherwise  causally linked 
to service.  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate. 

3.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
for service connection for coronary 
artery disease, with consideration of all 
evidence in the claims file.  If the 
benefit remains denied, the RO should 
issue a supplemental statement of the 
case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be retuned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


